                                     Case 17-11641-RAM            Doc 75          Filed 02/17/20       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                         www.flsb.uscourts.gov
                                             CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                          Original Plan
                                                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   SECOND                               Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Diany Sao                                     JOINT DEBTOR:                                        CASE NO.: 17-11641-RAM
SS#: xxx-xx- 5729                                        SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                 Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                 Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,931.30          for months    1    to 36 ;

                   2.   $3,659.70          for months 37 to 40 ;

                   3.   $3,513.87          for months 41 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE      PRO BONO
        Total Fees:             $4700.00           Total Paid:            $1800.00             Balance Due:          $2900.00
        Payable             $65.97         /month (Months 1      to 36 )
        Payable             $131.25        /month (Months 37 to 40 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 Attorneys Fees + $150 Cost + $525 Motion to Modify + $525 Motion to Modify= $4700

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:               NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Federal Home Loan Mortgage Corp / NewRez LLC DBA Shellpoint Mortgage Servicing POC#14
              Address: Shellpoint Mortgage               Arrearage/ Payoff on Petition Date   $49,851.64
                       Servicing
                                                         Arrears Payment (Cure)                        $840.25      /month (Months     1   to 36 )
                       P.O. Box 10826
                       Greenville, SC                    Arrears Payment (Cure)                        $816.76      /month (Months 37      to 60 )
                       29603-0675
LF-31 (rev. 10/3/17)                                                    Page 1 of 3
                                        Case 17-11641-RAM                      Doc 75           Filed 02/17/20           Page 2 of 3
                                                                                   Debtor(s): Diany Sao                                     Case number: 17-11641-RAM

         Last 4 Digits of                                            Regular Payment (Maintain)                         $1,788.75        /month (Months   1   to 36 )
         Account No.:                       3653                     Regular Payment (Maintain)                         $2,345.72        /month (Months 37    to 60 )

        Other:

         ■   Real Property                                                                   Check one below for Real Property:
                 ■ Principal      Residence                                                   ■     Escrow is included in the regular payments
                       Other Real Property                                                          The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:
         8415 NW 171st Street Miami, FL 33015-3741

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                              ■   NONE
             C. LIEN AVOIDANCE                     ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                   ■   NONE
             B. INTERNAL REVENUE SERVICE:                             ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                                ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $97.96              /month (Months     1        to 36 )
                       Pay          $0.00              /month (Months 37           to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                         ■    NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                               ■   NONE
VIII.        NON-STANDARD PLAN PROVISIONS                             ■   NONE




LF-31 (rev. 10/3/17)                                                                  Page 2 of 3
                                Case 17-11641-RAM                Doc 75         Filed 02/17/20   Page 3 of 3
                                                                   Debtor(s): Diany Sao                        Case number: 17-11641-RAM


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                         Joint Debtor
  Diany Sao                                               Date                                                               Date



  /s/ Robert Sanchez, Esq.                   February 17, 2020
    Attorney with permission to sign on                Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
